MANDATE

THE STATE OF TEXAS

TO THE 341ST JUDICIAL DISTRICT COURT OF WEBB COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on December 3, 2014, the cause upon appeal to
revise or reverse your judgment between

Carmelita Riley and Anthony Pena, Appellant

V.

Lizette Torres, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC, Appellee

No. 04-14-00028-CV and Tr. Ct. No. 2012CVF001192-D3

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, this appeal is
DISMISSED FOR WANT OF PROSECUTION. Costs of appeal are taxed
against Appellants Carmelita Riley and Anthony Pena.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 11, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00028-CV

                               Carmelita Riley and Anthony Pena

                                                     v.

  Lizette Torres, Paula Pueblitz, San Juanita Valdez and Puig Management and Rentals, LLC

      (NO. 2012CVF001192-D3 IN 341ST JUDICIAL DISTRICT COURT OF WEBB COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          GUILLERMO
MOTION FEE                         $10.00   E-PAID          GUILLERMO DEL BARRIO, JR.
MOTION FEE                         $10.00   E-PAID          GUILLERMO DEL BARRIO
MOTION FEE                         $10.00   E-PAID          GUILLERMO DEL BARRIO
FILING                            $100.00   PAID            GUILLERMO BARRIOS
STATEWIDE EFILING FEE              $20.00   PAID            GUILLERMO BARRIOS
INDIGENT                           $25.00   PAID            GUILLERMO BARRIOS
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID            GUILLERMO BARRIOS
MOTION FEE                         $10.00   E-PAID          GUILLERMO DEL BARRIO, JR.
CLERK'S RECORD                    $349.00   PAID            GUILLERMO DEL BARRIO


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 11, 2015.

                                                          KEITH E. HOTTLE, CLERK


                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853